Citation Nr: 0808527	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-35 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable rating for deviated nasal septum 
with step-off deformity of bridge of nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1951 to September 1953.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO) that, in part, 
granted service connection for deviated nasal septum with 
step-off deformity of bridge of nose and for anosmia, both 
rated noncompensable, effective March 29, 2005.  In December 
2007, a Travel Board hearing was held before the undersigned.  
A transcript of this hearing is of record.  The veteran's 
claims file is now in the jurisdiction of the Albuquerque, 
New Mexico RO.  

The veteran had also initiated an appeal of entitlement to a 
compensable rating for anosmia.  A March 2007 rating decision 
of the Albuquerque RO increased the rating to 10 percent, 
effective March 29, 2005.  The veteran has not expressed 
dissatisfaction with either the increased rating or the 
effective date; consequently, that matter is not before the 
Board.


FINDING OF FACT

The veteran's deviated nasal septum with step-off deformity 
of bridge of nose is not shown to be manifested by 50 percent 
(or more) obstruction of the nasal passage on both sides, or 
complete obstruction on one side.


CONCLUSION OF LAW

A compensable rating for deviated nasal septum with step-off 
deformity of bridge of nose is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.31, 4.97, 
Diagnostic Code (Code) 6502 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Recently, the United States Court of Appeals for Veterans 
Claims held in Vazquez-Florez v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008), that proper VCAA notice also 
requires, at a minimum, that the claimant be notified that, 
to substantiate a claim, he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by him 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.  A November 2006 letter advised the veteran 
to provide "evidence showing that [his] service-connected . 
. . deviated nasal septum with step-off deformity of bridge 
of nose [had] increased in severity," and explained the 
types of evidence that would support a showing of a worsening 
disability.  Also, a September 2006 statement of the case 
(SOC) provided the required notice on the "downstream" 
issue of an increased initial rating and a March 2007 
supplemental SOC (SSOC) readjudicated the matter after the 
veteran responded and further development was completed.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006).  Neither the veteran nor his representative 
has alleged that notice in this matter was less than 
adequate.

The November 2006 notice letter, however, did not discuss the 
specific criteria for an increased rating for the disability 
at issue, thus, the duty to notify has not been satisfied 
with respect to VA's duty to notify him of the information 
and evidence necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, slip op. at 9.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

In this case, the Board finds that any content-related notice 
errors did not affect the essential fairness of the 
adjudication.  Specifically, the Board notes that the veteran 
has demonstrated actual knowledge as to what would be needed 
for the successful outcome of each of his claims for the 
increased disability rating at issue.  He clearly 
demonstrated such knowledge in the very detailed arguments 
filed by the veteran in his November 2006 substantive appeal, 
as well as in the testimony presented by the veteran at his 
July 2007 hearing before the Board.  In each of those cases, 
the veteran painstakingly set forth in great detail evidence 
and arguments evincing the specific understanding of the law 
of the case, including the schedular criteria for the 
disability at issue.  Although the veteran has clearly 
misinterpreted and misapplied the law of the case in his 
arguments, he has nevertheless demonstrated that he has 
actual knowledge of the applicable schedular rating criteria.  
This actual knowledge renders any pre-adjudicatory section 
5103(a) notice error non-prejudicial.  Vazquez-Flores, slip 
op. at 12.  

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for VA examinations in May 
2005 and November 2006.  The veteran has not identified any 
pertinent evidence that remains outstanding and in a January 
2007 statement indicated that he did not have additional 
evidence to furnish.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The veteran's SMRs reflect that he injured his nose in 
service, and that it had been recommended he undergo some 
plastic surgery to correct the deviation of his nasal septum, 
which was causing frequent obstruction, especially in the 
right nostril.  His September 1953 service separation 
physical examination report is silent for any complaints, 
findings, or treatment related to his nose; it was noted that 
he had fractured his nose while serving overseas.

VA outpatient treatment records from December 2004 to 
February 2005 show that the veteran complained of nasal 
septum deviation with obstruction of the right nasal 
passages.  In February 2005, a nasal septoplasty was 
performed.

At the May 2005 VA examination, the veteran did not have 
difficulty breathing through his nose.  Upon physical 
examination, no obstruction of either nostril was found.  A 
curved scar on the nasal dorsum, 1.2 cm in size and slightly 
depressed was observed.  The examiner opined that the veteran 
did not currently have a deviated nasal septum, as it had 
been corrected during the February 2005 nasal septoplasty, 
but that a step-off deformity of the nasal dorsum was still 
visible and palpable.  

A November 2006 VA examination noted that the veteran had 
occasional breathing difficulties.  Nasal obstruction, nasal 
polyps, and exposed nasal passages were not found.  Septal 
deviation due to trauma was observed.  A visible and palpable 
step-off deformity of the nasal dorsum was also noted.

At his July 2007 Travel Board hearing, the veteran testified 
that although the February 2005 nasal septoplasty had helped 
his appearance and breathing a little bit, he was still 
having trouble with his breathing.  He reported that his 
right nostril continued to experience obstruction, requiring 
the use of saline nasal spray, and that on some nights, his 
sleep is disturbed due to his inability to breathe.

C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO has not assigned staged ratings for the veteran's 
service connected deviated nasal septum with step-off 
deformity of bridge of nose; a noncompensable rating has been 
assigned for the entire appeal period.  As manifestations of 
the disability have never met the criteria for the only 
schedular rating (10 percent), the Board finds that staged 
ratings are not indicated.  

The veteran's statements describing his symptoms and 
limitations are considered to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be viewed in conjunction with the 
objective medical evidence (as required by the rating 
criteria).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The veteran's deviated nasal septum with step-off deformity 
of bridge of nose is currently rated under Code 6502 based on 
the deviation of his nasal septum.  To warrant a 10 percent 
rating (the only rating under this code), there must be 50 
percent obstruction of the nasal passages on both sides, or 
complete obstruction on one side.  38 C.F.R. § 4.97, Code 
6502.

The disability picture presented falls squarely within the 
criteria for a noncompensable rating.  On both May 2005 and 
November 2006 VA examinations, obstruction of either nostril 
was not found.  There is no competent (medical) evidence 
showing a 50 percent (or greater) obstruction of both 
nostrils or complete obstruction of one nostril.  The veteran 
himself has described occasional, not persistent, breathing 
difficulties.  Accordingly, the criteria for a 10 percent 
rating are not met, and a 0 percent rating must be assigned.  
38 C.F.R. § 4.31.  

Looking to other potentially applicable Codes, Code 6504 is 
for consideration.  Code 6504 provides a 10 percent rating 
when there is a loss of part of one ala, or other obvious 
disfigurement.  A 30 percent rating requires both nasal 
passages to be exposed.  Nasal disfigurements may also be 
rated under 38 C.F.R. § 4.118, Code 7800.  38 C.F.R. § 4.97.  
On May 2005 and November 2006 VA examinations, exposed nasal 
passages were not observed.  A step-off deformity and curved 
scar on the nasal dorsum described as 1.2 cm in size, and 
slightly depressed was observed.  The Board notes, however, 
that the veteran is already service-connected for scar, 
bridge of nose, rated 10 percent, effective March 29, 2005, 
under Code 7800.  The evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. §§ 4.14, 
4.118.  The Board has found no other schedular or 
extraschedular basis for assigning a separate rating or a 
compensable rating.


ORDER

A compensable rating for deviated nasal septum with step-off 
deformity of bridge of the nose is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


